Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.
Applicants argument that the reference ‘789 does not teach the at least one drainage opening extends in the shape of a groove from the first axial ring end of the scraper ring partially in the direction of the second axial end, is not persuasive since this is taught by ‘789, see figure below that show’s axial length of groove L.

    PNG
    media_image1.png
    449
    395
    media_image1.png
    Greyscale


It is noted that applicant has not claimed that the grooves extends through the first axial ring end, when this is claim then the rejection would be amended as follows DE560789 in view of Jenness or Hartog.
Furthermore, potential rejection was discussed even if applicant claims that the groove extends through the 1st axial end and not the 2nd axial end (Jenness teacesh all limitation except for outer surface having groove to receive a spring which can be taught by many references listed on Form 1449 and 892, see prior responses from the Patent Office). 
No agreement was reached in interview conducted with applicant’s representative.
Examiner provided potential allowable limitation but applicant could not get a hold of applicant. All avenues from the examiners’ side have been exhausted, applicant’s representative know exactly what examiner can allow, is this is not possible applicant should file further amendment. 
Applicants’ argument that one would not look to Hartog for any teaching to be added to DE560789C is not persuasive, since one skilled in the art would look at all drainage configuration and provide benefits one skilled in the art see fit.
Applicants’ argument with regard that the references do not teach piston compressor is not persuasive since the only limitation claimed is a housing, a shaft that is capable of moving and piston rings, which is clearly taught by DE ‘789.
Applicants’ argument that the reference does not teach the limitation of claim 9 is not persuasive since the drainage opening and the recess taught by Hartog are parallel, see reference of Hartog.
Applicants’ argument with regard to superior drainage is not persuasive since the teaching of Hartog would apply to DE ‘789, more fluid would be drained since inner circumferential groove at the 1st end would be connected to the drainage opening.
Applicants’ argument with regard to claim 12 and 14 is not persuasive since the edge J provide scraping of oil and m provides drainage along a rod or piston rod.
No arguments provided to the rejection based on DE ‘789 in view of Hartog are persuasive.
Applicants argument with regard to DE ‘789 and Radke not teaching the at least one drainage opening extends in the shape of a groove from the first axial ring end of the scraper ring partially in the direction of the second axial end, is not persuasive since this is taught by ‘789, see figure below that show’s axial length of groove L.
applicants’’ argument with regard to helically or straight recess is not persuasive in view of Radke teaching all types of recesses.
No claims presented are allowable.

    PNG
    media_image2.png
    449
    395
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE560789C in view of Hartog (US. 1337651).
DE560789C discloses a piston (e.g. figure below) compressor comprising compressor housing (e.g. housing having the machine), the at least one cylinder housing situated therein, a piston rod (e.g. see entire document) connected to the piston, a sealing pack (e.g. figure below), the sealing pack comprising a pack housing (e.g. housing retaining plurality of sealing rings or scraper rings), a number of sealing rings arranged axially in succession, the sealing rings including at least one scraper ring configured and arranged for scarpering oil from the piston rod, at least one scraper ring (e.g. figure below shows plurality of scraper rings) for scraping oil from a translationally oscillating piston rod, the scraper ring comprising a radially outer circumferential surface (e.g. surface having SG) including at least one outer circumferential groove (e.g. SG) that receives an annular spring (e.g. S) for radially pre-stressing the scraper ring, a radially inner circumferential surface including a plurality of sealing sections (e.g. sections having J, consider at least two J forming the plurality of sealing sections and the remaining recesses for claims 15-17), each having a scraping edge (e.g. edges J), plurality of an inner circumferential grooves (e.g. IG, figure below) adjacent to sealing sections of the plurality of the sealing sections, a first axial ring end (e.g. 1st end, figure below), a second axial ring end (e.g. 2nd end, figure below), at least one drainage opening (e.g. DO) is provided on the radially outer circumferential surface of the scraper ring which is connected to the inner circumferential groove of the plurality of the inner circumferential grooves, and is configured and arranged for removing oil from the at least one inner circumferential groove, characterized in the at least one drainage opening extends in the shape of a groove from the first axial end of the scraper ring partially in the direction of the second axial ring end (e.g. m extends from one end to another end since the groove is an axial extending groove, see axial dimension L of the groove forming DO) and is connected to more than one of the plurality of inner circumferential grooves. The at least one drain opening extends helically (m having an angle other than 90 degrees). The at least one scraper ring is manufactured by means of a machining process and/or that the scraper ring is produced by means of a generative production process (e.g. method limitations are given no or little patentable in an apparatus claim especially when the reference(s) teach all the structural limitation of the claims, see MPEP 2113-2114). At least two recesses are provided on the scraper ring (e.g. consider other recesses on the inner circumference of the ring, the other of three from the at least 6 recesses are provided).

    PNG
    media_image2.png
    449
    395
    media_image2.png
    Greyscale

DE560789C discloses the invention as claimed above but fails to disclose at least one recess radially penetrating the scraper ring is provided on a circumference of the scraper ring, the at least one recess extends at least partially from the first axial ring end of the scraper ring to the second axial ring end of the scraper ring, the at least one recess provides adjustability of the scraper ring in the circumferential direction, at least in the region of the plurality of sealing sections on the first axial ring end of the scraper ring, the at least one recess includes more than one step along the outer circumferential surface of the scraper ring, the at least one recess extends continuously from the first axial ring end to the second axial ring end and the scraper ring is completely interrupted at least once by the at least one recess. Hartog discloses a sealing ring which plurality of grooves (e.g. 2) that are connected by at least one opening extending through a first axial end and toward to the second axial end (e.g. opening 5), at least one recess (e.g. 1 shown in figures 2 and 3) radially penetrating the scraper ring is provided on a circumference of the scraper ring (e.g. figure 3 shows the at least one recess being completely interrupted from a first axial end toward a second axial end of the sealing ring, left and right ends of the sealing ring shown in figure 5), the at least one recess extends at least partially from the first axial ring end of the scraper ring to the second axial ring end of the scraper ring (e.g. figure 3 shows this at 1), the at least one recess provides adjustability of the scraper ring in the circumferential direction, at least in the region of the plurality of sealing sections on the first axial ring end of the scraper ring, the at least one recess includes more than one step (e.g. step shown in figure 3) along the outer circumferential surface of the scraper ring (e.g. figures 2-3 show the step of the at least one recess). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the scraper ring of DE560789C to have at least one recess that is stepped as taught by Hartog, to provide ease of installation (e.g. split ring or segmented ring inherently teach to install rings without disassembling shaft or rods or pistons).
Hartog further teaches to have plurality of drain openings (e.g. each of 5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the drain opening of DE560789C to have plurality of drain openings as taught by Hartog, to provide proper and sufficient drainage (inherent improvement do to have plurality of openings for drainage of Hartog).
Even if applicant claims that the groove of the at least one drainage opening extends through the 1st axial end, the reference of Hartog teaches this (e.g. this was discussed in an interview with applicant’s representative).
Claims 1-6, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over DE560789C and view of Radke (US. 3124502). Where Radke is used to teach plurality of recesses, helical recess and labyrinth recesses.
DE560789C discloses the invention as claimed above but fails to disclose at least one recess radially penetrating the scraper ring is provided on a circumference of the scraper ring, the at least one recess extends at least partially from the first axial ring end of the scraper ring to the second axial ring end of the scraper ring, the at least one recess provides adjustability of the scraper ring in the circumferential direction, the at least one recess includes two recesses provided on the scraper ring, at least in the region of the plurality of sealing sections on the first axial ring end of the scraper ring, the at least one recess includes more than one step along the outer circumferential surface of the scraper ring, the at lest one recess extends helically along the outer circumferential surface of the scraper ring. Radke teaches at least one recess includes two recesses provided on the scraper ring, the at least two recess are provide at constant angular distance, spaced apart from each other on the circumference of the scraper ring, the at least one recess extends helically along the outer circumferential surface of the scraper ring, the at least one recess is stepped or labyrinth shaped, wherein the recess includes at least three axially extending recessed sections and at least two circumferentially extending recessed sections, which are arranged alternating. Radke teaches to have a sealing ring with recesses that are helically or stepped or labyrinth recess (figures of Radke, helical figure 2 or 4, skew figure 5 or 6, stepped or labyrinth recess figure 8). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the recess of Wood to be formed as helical or stepped or labyrinth recess taught by Radke, to provide easier assembly (e.g. see entire document of Radke for benefits of helical or stepped or labyrinth recess).
Regarding the range of 0.1 and 10 in claims 5 and 16:
DE560789C already teach that the at least one recess is helical having a pitch but fails to teach a pitch that is between 0.1 and 10.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pitch of DE560789C and Radke as a matter of design choice. Furthermore having plurality of recesses and pitch provides predictable result of making assembly easier and the segments of rings replaceable.
Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over DE560789C in view of Radke and further in view of Hartog.
DE560789C and Radke discloses the invention as claimed above but fails to disclose plurality of drain openings. Hartog discloses plurality of drainage openings (e.g. each of 5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the scraper ring of DE560789C to have plurality of drain openings as taught by Hartog, to provide improve drainage (inherent improvement do to have plurality of openings for drainage of Hartog).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE560789C and Radke. Since no translation is provided for DE560789C, the reference may already teach the scraper ring made of plastic.
DE560789C and Radke discloses the invention as claimed above but fails to disclose the scraper ring made of plastic. Examiner takes official notice that sealing rings or scraper rings are well known to be made from plastic. (see prior art provided on form 892 by examiner and prior art on form 1449 by applicant).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scraper ring of DE560789C to be made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE560789C and Hartog. Since no translation is provided for DE560789C, the reference may already teach the scraper ring made of plastic.
DE560789C and Hartog discloses the invention as claimed above but fails to disclose the scraper ring made of plastic. Examiner takes official notice that sealing rings or scraper rings are well known to be made from plastic. (see prior art provided on form 892 by examiner and prior art on form 1449 by applicant).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scraper ring of DE560789C to be made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/VISHAL A PATEL/Primary Examiner, Art Unit 3675